DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 10 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by David Shelby et al. (US 2002/0166833) which in figures III-IV disclose the invention as claimed:
In re claim 1: A composite preform comprising: a preform (fig. IV) which is made of plastic material ([0032]); and a plastic member (fig. III) which is arranged to surround the outer surface of the preform (fig. V); wherein the plastic member is set in close contact with the outer surface of the preform (see paragraphs [0030]-[0032] and figs. V and VI).  

In re claim 5: the plastic member has been provided with a design or printing (see paragraph [0040]).   
In re claim 6: the plastic member is made of material having a higher warm keeping property or cool keeping property than the plastic material forming the preform (see paragraphs [0039]-[0042]).     
In re claim 7: the plastic member is made of material that is less slippery than the plastic material forming the preform (see paragraph [0041]).      
In re claim 8: the plastic member is an outer contractive member having a function of contracting with respect to the preform (see paragraphs [0039]-[0042]).    
In re claim 10: A plastic member which is used for making a composite container (fig. VI) including a container body and the plastic member (fig. III) in close contact with the outer surface of the container body by arranging the plastic member (fig. III) to surround the outer surface of a preform (fig. IV) and heating the plastic member (fig. III) integrally with the preform, wherein the plastic member (fig. III) includes a trunk part in a tubular shape (fig. V) which covers at least a trunk part of the preform (fig. IV) (see paragraphs [0039]-[0042]).     

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Shi et al. (US 2006/0210746). David Shelby et al. further discloses the preform (fig. IV) includes a mouth part, a trunk part and a bottom part (see (fig. IV)) and the plastic member is arranged to cover the trunk part and a part of the trunk part. However, fails to teach the following claimed limitations that are taught by Shi et al.:
In re claim 2: the plastic member 72 is arranged to cover the bottom part of the preform that was blow molded into a container.  
In re claim 3: the plastic member 72 is arranged to cover bottom part of the preform that was blow molded into a container. 
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby with a plastic member that would cover a bottom of the container/preform as taught by Shi et al. in order to provide the bottom part of the container with a desired texture or grippability or UV protection (See [0041] and [0049] of Shi et al.).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) (main embodiment) in view of David Shelby et al. (US 2002/0166833) (different embodiment) David Shelby et al. (main embodiment) discloses the c;laimed invention as discussed above with the exception of the following claimed limitation that is taught by David Shelby et al. (different embodiment):


In re claim 9: an inner label member which is arranged to surround and to be in close contact with the outer surface of the preform, wherein the plastic member is arranged in close contact with the outer surface of the inner label member.  
David Shelby et al. (different embodiment) teaches the provision of applying a plastic member (sleeve) as a UV blocking layer or barrier layer and then incorporate an additional label thus creating multiple layers being on the container layer for including a label for the product and at the same time protecting the contents being held within the container. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a label member in addition to the plastic member as suggested by David Shelby et al. ([0025]) for the reasons above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735